SUPPLEMENTAL CIVIL COVER SHEET
FOR CASES REMOVED FROM ANOTHER JURISDICTION

This form must be attached to the Civil Cover Sheet at the time
the case is filed in the United States District Clerk's Office

Additional sheets may be used as necessary.

 

1. Style of the Case:
Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
attorney(s) of record for each party named and include their bar number, firm name, correct mailing
address, and phone number (including area code).

 

 

Party Party Type Attorney(s)
Gerald Bollfrass Plaintiff Mark W. Horne, #029449

Horne Law, PLLC

3001 E. Camelback Road, Suite 130
Phoenix, Arizona 85016
602-320-0061

 

Frank Czyzewski Plaintiff Mark W. Home, #029449

Horne Law, PLLC

3001 E, Camelback Road, Suite 130
Phoenix, Arizona 85016
602-320-0061

 

City of Phoenix Defendant Kathleen L. Wieneke, #011139
Christina G. Retts, #023798

Wieneke Law Group, PLC

1096 W Rio Salado Parkway, Suite 209
Tempe, Arizona 85281

602-715-1868

 

 

 

 

 

2. Jury Demand:
Was a Jury Demand made in another jurisdiction? Yes QO No @)
If "Yes," by which party and on what date?

 

3. Answer:
Was an Answer made in another jurisdiction? Yes O No (e)
If "Yes," by which party and on what date?

 

Supp CV Cover Sheet (rev 8/20/2015)
4. Served Parties:
The following parties have been served at the time this case was removed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Party Date Served Method of Service
James Navarrette 05/17/2019 Personal service.
Donna Magaard 05/1 7/2019 Personal service
City of Phoenix 05/17/2019 Person service on authorized agent.
5. Unserved Parties:
The following parties have not been served at the time this case was removed:
Party Reason Not Served
Angela Hogan Unknown.
6. Nonsuited, Dismissed or Terminated Parties:
Please indicate changes from the style of the papers from another jurisdiction and the reason for the
change:
Party Reason for Change
7. Claims of the Parties:

The filing party submits the following summary of the remaining claims of each party in this litigation:

 

Party Claims

 

Claims pursuant to 43 USC 1983, 42 USC 3601, et seq and 42 USC

Gerald Bollfrass
1437, et seq.

 

Claims pursuant to 43 USC 1983, 42 USC 3601, et seq and 42 USC

Frank Czyzewski
1437, et seq.

 

 

 

 

Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.

Supp CV Cover Sheet (rev 8/20/2015)

 
SUPPLEMENTAL CIVIL COVER SHEET
FOR CASES REMOVED FROM ANOTHER JURISDICTION

This form must be attached to the Civil Cover Sheet at the time
the case is filed in the United States District Clerk's Office

Additional sheets may be used as necessary.

 

1. Style of the Case:

Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
attorney(s) of record for each party named and include their bar number, firm name, correct mailing
address, and phone number (including area code).

 

Party

Party Type

Attorney(s)

 

City of Phoenix Housing Department

Plaintiff

Kathleen L. Wieneke, #011139
Christina G. Retts, #023798

Wieneke Law Group, PLC

1096 W Rio Salado Parkway, Suite 209
Tempe, Arizona 85281

602-715-1868

 

Dina Fernandez

Defendant

Kathleen L. Wieneke, #011139
Christina G. Retts, #023798

Wieneke Law Group, PLC

1096 W Rio Salado Parkway, Suite 209
Tempe, Arizona 85281

602-715-1868

 

Veronica Grittman

 

 

Defendant

 

Kathleen L. Wieneke, #011139
Christina G. Retts, #023798

Wieneke Law Group, PLC

1096 W Rio Salado Parkway, Suite 209
Tempe, Arizona 85281

602-715-1868

 

 

2. Jury Demand:

Was a Jury Demand made in another jurisdiction?

If "Yes," by which party and on what date?

Yes O No @)

 

3. Answer:

Was an Answer made in another jurisdiction? Yes QO

If "Yes," by which party and on what date?

No (@)

 

Supp CV Cover Sheet (rev 8/20/2015)
4, Served Parties:

The following parties have been served at the time this case was removed:

 

 

 

 

 

Party Date Served Method of Service

City of Phoenix Housing Department 05/17/2019 Personal service on authorized agent.
Julie Bosshart 05/21/2019 Personal service.

Dina Femandez 05/21/2019 Personal service.

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Unserved Parties:
The following parties have not been served at the time this case was removed:
Party Reason Not Served
Angela Hogan Unknown.
6. Nonsuited, Dismissed or Terminated Parties:
Please indicate changes from the style of the papers from another jurisdiction and the reason for the
change:
Party Reason for Change

 

 

 

 

 

 

 

7. Claims of the Parties:

The filing party submits the following summary of the remaining claims of each party in this litigation:

 

Party

Claims

 

Gerald Bollfrass

Claims pursuant to 43 USC 1983, 42 USC 3601, et seq and 42 USC
1437, et seq.

 

Frank Czyzewski

Claims pursuant to 43 USC 1983, 42 USC 3601, et seq and 42 USC
1437, at seq.

 

 

 

 

Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.

Supp CV Cover Sheet (rev 8/20/2015)

 
SUPPLEMENTAL CIVIL COVER SHEET
FOR CASES REMOVED FROM ANOTHER JURISDICTION

This form must be attached to the Civil Cover Sheet at the time
the case is filed in the United States District Clerk's Office

Additional sheets may be used as necessary.

 

1. Style of the Case:
Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
attorney(s) of record for each party named and include their bar number, firm name, correct mailing
address, and phone number (including area code).

 

 

Party Party Type Attorney(s)
Julie Bosshart Plaintiff Kathleen L. Wieneke, #011139

Christina G. Retts, #023798

Wieneke Law Group, PLC

1096 W Rio Salado Parkway, Suite 209
Tempe, Arizona 85281

602-715-1868

 

James Navarrette Defendant Kathleen L. Wieneke, #011139
Christina G. Retts, #023798

Wieneke Law Group, PLC

1096 W Rio Salado Parkway, Suite 209
Tempe, Arizona 85281

602-715-1868

 

Angela Hogan Defendant Kathleen L. Wieneke, #011139
Christina G. Retts, #023798

Wieneke Law Group, PLC

1096 W Rio Salado Parkway, Suite 209
Tempe, Arizona 85281

 

 

 

 

 

 

602-715-1868
2. Jury Demand:
Was a Jury Demand made in another jurisdiction? Yes QO No (@)
If "Yes," by which party and on what date?
3. Answer:
Was an Answer made in another jurisdiction? Yes QO No @)

If “Yes,” by which party and on what date?

 

Supp CV Cover Sheet (rev 8/20/2015)
4. Served Parties:
The following parties have been served at the time this case was removed:

 

 

 

 

 

 

 

 

 

Party Date Served Method of Service
Veronica Grittman 05/21/2019 Personal service.
5. Unserved Parties:

The following parties have not been served at the time this case was removed:

 

 

 

 

 

 

 

 

 

Party Reason Not Served
Angela Hogan Unknown.
6. Nonsuited, Dismissed or Terminated Parties:
Please indicate changes from the style of the papers from another jurisdiction and the reason for the
change:
Party , Reason for Change

 

 

 

 

 

 

 

7. Claims of the Parties:
The filing party submits the following summary of the remaining claims of each party in this litigation:

 

 

 

Party Claims

Gerald Bollfrass Claims pursuant to 43 USC 1983, 42 USC 3601, et seq and 42 USC
1437, et seq.

Frank Czyzewski Claims pursuant to 43 USC 1983, 42 USC 3601, et seq and 42 USC
1437, el seq.

 

 

 

 

Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.

Supp CV Cover Sheet (rev 8/20/2015)

 
SUPPLEMENTAL CIVIL COVER SHEET
FOR CASES REMOVED FROM ANOTHER JURISDICTION

This form must be attached to the Civil Cover Sheet at the time
the case is filed in the United States District Clerk's Office

Additional sheets may be used as necessary.

 

1. Style of the Case:
Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
attorney(s) of record for each party named and include their bar number, firm name, correct mailing
address, and phone number (including area code).

 

 

Party Party Type Attorney(s)
Donna Magaard Defendant

 

 

 

 

 

 

 

2. Jury Demand:
Was a Jury Demand made in another jurisdiction? Yes O No (e)
If "Yes," by which party and on what date?

 

3. Answer:
Was an Answer made in another jurisdiction? Yes O No (e)
If "Yes," by which party and on what date?

 

Supp CV Cover Sheet (rev 8/20/2015)
4. Served Parties:
The following parties have been served at the time this case was removed:

 

 

 

 

 

 

 

 

 

Party Date Served Method of Service
5. Unserved Parties:

The following parties have not been served at the time this case was removed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Party Reason Not Served
6. Nonsuited, Dismissed or Terminated Parties:
Please indicate changes from the style of the papers from another jurisdiction and the reason for the
change:
Party Reason for Change
7. Claims of the Parties:

The filing party submits the following summary of the remaining claims of each party in this litigation:

 

 

 

Party Claims

Gerald Bollfrass Claims pursuant to 43 USC 1983, 42 USC 3601, et seq and 42 USC
1437, et seq.

Frank Czyzewski Claims pursuant to 43 USC 1983, 42 USC 3601, et seq and 42 USC
1437, el seq.

 

 

 

 

 

Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.

Supp CV Cover Sheet (rev 8/20/2015)
